Name: Council Regulation (EEC) No 2691/87 of 3 September 1987 extending the provisional anti-dumping duty imposed on imports of urea originating in Czechoslovakia, the German Democratic Republic, Kuwait, Libya, Saudi Arabia, the USSR, Trinidad and Tobago and Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 254/20 Official Journal of the European Communities 5. 9 . 87 COUNCIL REGULATION (EEC) No 2691/87 of 3 September 1987 extending the provisional anti -dumping duty imposed on imports of urea originating in Czechoslovakia, the German Democratic Republic, Kuwait, Libya, Saudi Arabia, the USSR, Trinidad and Tobago and Yugoslavia hearings to some of the interested parties, the extension requested should be granted, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), as amended by Regula ­ tion (EEC) No 1761 / 87 (2), and in particular Article 11 (5) thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EEC) No 1289/87 (3) the Commission imposed a provisional anti-dumping duty on imports of urea originating in Czechoslovakia, the German Democratic Republic, Kuwait, Libya, Saudi Arabia, the USSR, Trinidad and Tobago and Yugoslavia ; Whereas an exporter has requested that the period of vali ­ dity of the provisional anti-dumping duty be extended claiming that this extra time is needed to enable it to defend its interests ; whereas this request appears to be justified ; Whereas the other exporters have been informed and have had the opportunity to make their points of view known within the permitted time-limit ; Whereas, since it has not been possible, within the pres ­ cribed time-limits, to examine all the facts and to grant Article 1 The provisional anti-dumping duty imposed by Regula ­ tion (EEC) No 1289/87 on imports of urea originating in Czechoslovakia, the German Democratic Republic, Kuwait, Libya, Saudi Arabia, the USSR, Trinidad and Tobago and Yugoslavia is hereby extended for a period not exceeding two months. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Subject to Article 11 of Regulation (EEC) No 2176/84 and any other Council decision , this Regulation shall apply until such time as definitive measures are adopted by the Council, but not later than the end of a period of two months starting on 10 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 September 1987. For the Council The President K. E. TYGESEN (') OJ No L 201 , 30 . 7 . 1984, p. 1 . (2) OJ No L 167, 26 . 6 . 1987, p. 9 . (3) OJ No L 121 , 9 . 5 . 1987, p. 11 .